Order of fact-finding, Family Court, New York County (Jody Adams, J.), entered on or about August 16, 2011, which, to the extent appealed from as limited by the briefs, after a fact-finding hearing, dismissed the petition alleging that respondent mother had neglected the subject children, unanimously reversed, on the law and the facts, without costs, the petition reinstated as to those children, findings of derivative neglect entered as to them, and the matter remanded for dispositional hearings.
Family Court found that the mother had used inappropriate and excessive corporal punishment against her oldest son and six-year-old daughter, and had derivatively neglected her youngest daughter. We find that the same evidence supporting those findings demonstrates, by a preponderance of the evidence, that the mother had derivatively neglected the subject children as well (see Family Ct Act § 1046 [a] [i]; Matter of Ameena C. [Wykisha C.], 83 AD3d 606, 607 [2011]; Matter of Joseph C. [Anthony C.], 88 AD3d 478, 479 [2011]). Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Abdus-Salaam and Manzanet-Daniels, JJ.